Name: 2005/937/EC: Council Decision of 8Ã December 2005 on the conclusion of the Agreement in the form of an Exchange of Letters on the provisional application of the Protocol setting out, for the period from 18Ã January 2005 to 17Ã January 2011 , the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles
 Type: Decision
 Subject Matter: fisheries;  international affairs;  European construction;  Africa
 Date Published: 2005-12-30

 30.12.2005 EN Official Journal of the European Union L 348/1 COUNCIL DECISION of 8 December 2005 on the conclusion of the Agreement in the form of an Exchange of Letters on the provisional application of the Protocol setting out, for the period from 18 January 2005 to 17 January 2011, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles (2005/937/CE) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300 (2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Community and Seychelles held negotiations to determine the amendments or additions to be made to the Protocol attached to the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles (1) at the end of the period of application of the Protocol in force. (2) As a result of these negotiations, a new Protocol was initialled on 23 September 2004. (3) In accordance with this Protocol, Community fishermen enjoy fishing opportunities in the waters falling within the sovereignty or jurisdiction of the Republic of Seychelles for the period 18 January 2005 to 17 January 2011. (4) In order to guarantee the continuation of fishing activities by Community vessels, it is essential that the Protocol in question be approved as quickly as possible; both Parties have therefore initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the initialled Protocol from 18 January 2005; the Agreement in the form of an Exchange of Letters should be signed, subject to its definitive conclusion by the Council. (5) The scale for allocating the fishing opportunities among Member States should be defined on the basis of the traditional allocation of fishing opportunities under the Fisheries Agreement, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters on the provisional application of the Protocol setting out, for the period from 18 January 2005 to 17 January 2011, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles is hereby approved on behalf of the Community. The text of the Agreement in the form of an Exchange of Letters and the text of the Protocol are attached to this Decision. Article 2 The fishing opportunities fixed in the Protocol shall be allocated among the Member States as follows:  Tuna seiners: Spain: France: Italy: 22 vessels, 17 vessels, 1 vessel,  Surface long-liners: Spain: France: Portugal: 2 vessels, 5 vessels, 5 vessels. If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may take into consideration licence applications from any other Member State. Article 3 The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community. Done at Brussels, 8 December 2005. For the Council The President J. HUTTON (1) OJ L 119, 7.5.1987, p. 26. ANNEX CONDITIONS FOR THE PURSUIT OF FISHING ACTIVITIES BY COMMUNITY VESSELS IN SEYCHELLES WATERS CHAPTER I APPLICATION FOR AND ISSUE OF LICENCES SECTION 1 Issue of licences 1. Only eligible Community vessels may obtain a licence to fish in Seychelles waters under the Protocol setting out, for the period from 18 January 2005 to 17 January 2011, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles. 2. For a Community vessel to be eligible, neither the owner, the master nor the vessel itself must be prohibited from fishing in Seychelles. They must be in order with the authorities of the Seychelles insofar as they must have fulfilled all prior obligations arising from their fishing activities in Seychelles under fisheries agreements concluded with the Community. 3. All Community vessels applying for a fishing licence shall be represented by an agent resident in Seychelles. The name and address of that agent shall be stated in the licence application. 4. The relevant Community authorities shall present to the SFA (Seychelles Fishing Authority) an application for each vessel wishing to fish under the Agreement at least 20 days before the date of commencement of the period of validity requested. However, vessel owners who have not submitted a licence application prior to the period of validity may do so, during the period of validity, no later than 20 days before the start of the fishing activities. In such cases, vessel owners shall pay the entire fees due for the full year. 5. Applications shall be submitted to the competent authority of Seychelles on a form drawn up in accordance with the specimen in Appendix 1. 6. All licence applications shall be accompanied by the following documents:  proof of payment of the fee for the period of validity of the licence,  any other documents or certificates required under the specific rules applicable to the type of vessel concerned pursuant to this Protocol. 7. The fee shall be paid into the account specified by the authorities of Seychelles. 8. Fees shall include all national and local charges except for port taxes and service charges. 9. Licences for all vessels shall be issued to shipowners or their agents within 15 days of receipt of all the documents referred to in point 6 by the competent authority of Seychelles. A copy shall be sent to the European Commission delegation responsible for Seychelles. 10. Licences shall be issued for a specific vessel and shall not be transferable. 11. However, at the request of the European Community and where force majeure is proven, a vessel's licence shall be replaced, for the remaining period of its validity, by a new licence for another vessel whose features are similar to those of the first vessel, with no further fee due. However, if the gross registered tonnage (GRT) of the replacement vessel is above that of the vessel to be replaced, the difference in fee shall be paid pro rata temporis. 12. The owner of the first vessel, or the agent, shall return the cancelled licence to the competent authority of Seychelles via the European Commission delegation responsible for Seychelles. 13. The new licence shall take effect on the day that the vessel's owner returns the cancelled licence to the competent authority of Seychelles. The European Commission delegation responsible for Seychelles shall be informed of the licence transfer. 14. The licence must be kept on board at all times, without prejudice to point 2 of Chapter IX of this Annex. SECTION 2 Licence conditions  fees and advance payments 1. Licences shall be valid for one year and are renewable. 2. The fee shall be EUR 25 per tonne caught within Seychelles waters. 3. Licences shall be issued once the following standard amounts have been paid to the competent national authorities:  EUR 15 000 for tuna seiners, equivalent to the fees due for 600 tonnes of tuna and tuna like species caught within Seychelles waters per year,  EUR 3 000 for surface longliners of more than 150 GRT, equivalent to the fees due for 120 tonnes of tuna and tuna-like species caught within Seychelles waters per year,  EUR 2 250 for surface longliners of 150 GRT or less, equivalent to the fees due for 90 tonnes of tuna and tuna-like species caught within Seychelles waters per year. 4. The SFA shall draw up a statement of fees due in respect of the previous calendar year on the basis of catch declarations by Community vessels and other information in the possession of the SFA. 5. The statement shall be sent to the Commission before 31 March of the current year. The Commission shall transmit it before 15 April simultaneously to the shipowners and national authorities of the Member States concerned. 6. Where the shipowners do not agree with the statement submitted by the SFA, they may consult the scientific institutes competent for verifying catch statistics such as the IRD (Institut de Recherche pour le DÃ ©veloppement), the IEO (Instituto EspaÃ ±ol de Oceanografia) and IPIMAR (Instituto de InvestigaÃ §Ã £o das Pescas e do Mar), and thereafter discuss together with the Seychelles authorities to establish the final statement before 31 May of the current year. In the absence of observations by the shipowners at that date, the statement submitted by the SFA is considered as the final one. 7. Member States shall notify the Commission of the final statement relating to their own fleet. 8. Shipowners shall make any additional payment to the competent Seychelles authorities at the latest by 30 June of the same year at a bank account designated by the authorities of the Seychelles in accordance with Article 2(6) of the Protocol. 9. Where the final statement is less than the advance payment referred to in point 3, the balance shall not be recoverable by the shipowner. CHAPTER II FISHING ZONES To avoid any adverse effect on small-scale fisheries in Seychelles waters, fishing by Community vessels shall not be authorised in the zones defined in Seychelles legislation nor within three miles around any fish-aggregating device placed by Seychelles authorities, the geographical positions of which have been communicated to the shipowners' representatives or agents. CHAPTER III CATCH REPORTING ARRANGEMENTS 1. For the purposes of this Annex, the duration of a trip by a Community vessel shall be defined as follows:  either the period elapsing between entering and leaving Seychelles waters,  or the period elapsing between entering Seychelles waters and a transhipment,  or the period elapsing between entering Seychelles waters and a landing in Seychelles. 2. All vessels authorised to fish in Seychelles waters under the Agreement shall be obliged to communicate their catches to the competent authority of Seychelles in the following manner: 2.1. The Community vessels licensed to fish in Seychelles waters shall complete a fishing form as set out in Appendices 2 and 3, for each trip it undertakes in Seychelles waters. In the absence of catches, the fishing forms shall still be filled in. 2.2. As far as the submission of the fishing forms referred to in points 2.1 and 2.3 is concerned, the Community vessels shall:  in the event they call into Port Victoria, submit the completed forms to the Seychelles authorities within five days of arrival, or in any event before it leaves port, whichever occurs first,  in any other case, send the completed forms to the Seychelles authorities within 14 days of arrival in any port other than Victoria. Copies of these fishing forms must also be sent to the scientific institutes referred to in Chapter I, section 2.6. 2.3. The words Outside Seychelles waters shall be entered in the abovementioned logbook in respect of periods during which the vessel is not in Seychelles waters. 2.4. The forms shall be filled in legibly and signed by the master of the vessel or his representative. 3. Where the provisions set out in this Chapter are not complied with, the Government of Seychelles reserves the right to suspend the licence of the offending vessel until formalities have been completed and to apply the penalty laid down in existing Seychelles legislation. The flag Member State and the European Commission shall be informed thereof. CHAPTER IV EMBARKING SEAMEN 1. Each tuna seiner shall take on board during its trip in Seychelles waters at least two Seychelles seamen designated by the agent of the vessel, in agreement with the shipowner, from the names on a list submitted by the competent authority of Seychelles. 2. Shipowners shall endeavour to take on board additional Seychelles seamen. 3. The shipowner or agent shall inform the competent authority of Seychelles of the names and particulars of the Seychelles seamen taken on board the vessel concerned, mentioning their position in the crew. 4. The International Labour Organisation's Declaration on Fundamental Principles and Rights at Work shall apply as of right to seamen signed on by EU vessels. This concerns in particular the freedom of association and the effective recognition of the right to collective bargaining, and the elimination of discrimination in respect of employment and occupation. 5. Seychelles seamen's employment contracts, a copy of which shall be given to the signatories, shall be drawn up between the shipowners' agent(s) and the seamen and/or their trade unions or representatives in consultation with the competent authorities of Seychelles. These contracts shall guarantee the seamen the social security cover applicable to them, including life assurance and sickness and accident insurance and the pension benefits applicable to them. 6. Seychelles seamen's wages shall be paid by the ship-owners. They shall be fixed, before licences are issued, by mutual agreement between the ship-owners or their agents and the competent authorities of Seychelles. However, the wage conditions granted to Seychelles seamen shall not be lower than those applied to Seychelles crews performing similar duties and shall under no circumstances be below ILO standards. 7. For the purposes of the enforcement and application of the law of employment the ship owner agent shall be considered as the local representative of the ship-owner. The contract concluded between the agent and the seamen shall include also the conditions for repatriation and the pension benefit applicable to them. 8. All seamen employed aboard Community vessels shall report to the master of the vessel designated on the day before their proposed embarkation date. Where a seaman fails to report at the date and time agreed for embarkation, ship-owners shall be automatically absolved of their obligation to take the seaman on board. 9. Where no Seychelles seamen are taken on board for reasons other than that referred to in point 8, shipowners shall be obliged to pay a flat-rate amount equivalent to a figure based on the number of days that the vessel operated in Seychelles' waters multiplied by the amount per day which is fixed at $ 20. The flat rate amount shall be paid to the Seychelles authorities at the latest by the date set out in section 2(8) of Chapter I. 10. That sum shall be used for the training of seamen/fishermen in Seychelles and shall be paid into an account specified by the authorities of Seychelles. CHAPTER V TECHNICAL MEASURES Vessels shall comply with the measures and recommendations adopted by the Indian Ocean Tuna Commission as well as the applicable national measures regarding fishing gear and the technical specifications thereof and all other technical measures applicable to their fishing activities. CHAPTER VI OBSERVERS 1. Vessels authorised to fish in Seychelles waters under the Agreement shall take on board observers appointed by Seychelles on the terms set out below. 1.1. Community fishing vessels shall, at the request of the Seychelles authorities, take on board one observer, and when the authorities of Seychelles think it appropriate and necessary, two observers, designated by the said authorities. 1.2. The competent authority of Seychelles shall draw up a list of vessels designated to take an observer on board and a list of the appointed observers. These lists shall be kept up to date. They shall be forwarded to the European Commission as soon as they have been drawn up and every three months thereafter where they have been updated. 1.3. The competent authority of Seychelles shall inform the shipowners concerned, or their agents, of the name of the observer appointed to be taken on board their vessel no later than 15 days before the observer's planned embarkation date. 2. The time spent on board by observers shall be fixed by the competent authority of Seychelles but, as a general rule, it should not exceed the time required to carry out their duties. The competent authority shall inform the shipowners or their agents thereof when notifying them of the name of the observer appointed to be taken on board the vessel concerned. 3. The conditions under which observers are taken on board shall be agreed between shipowners or their agents and the authorities of Seychelles. 4. Observers shall be taken on board in a manner chosen by the shipowner, after notification of the list of designated ships. 5. Within two weeks and giving 10 days' notice, the shipowners concerned shall make known at which port of Seychelles and on what dates they intend to take observers on board. 6. Where observers are taken on board in a foreign port, their travel costs shall be borne by the shipowner. Should a vessel with an observer from Seychelles on board leave Seychelles waters, all measures must be taken to ensure the observer's return to Seychelles as soon as possible at the expense of the shipowner. 7. If the observer is not present at the time and place agreed and during the 12 hours following the time agreed, shipowners shall be automatically absolved of their obligation to take the observer on board. 8. Observers shall be treated as officers. They shall carry out the following tasks: 8.1. observe the fishing activities of the vessels; 8.2. verify the position of vessels engaged in fishing operations; 8.3. perform biological sampling in the context of scientific programmes; 8.4. note the fishing gear used; 8.5. verify the catch data for Seychelles waters recorded in the logbook; 8.6. verify the percentages of by-catches and estimate the quantity of discards; 8.7. report fishing data once a week by fax or e-mail or other means of communication, including the quantity of catches and by-catches on board taken in Seychelles waters. 9. Masters of vessels shall do everything in their power to ensure the physical safety and welfare of observers during performance of their duties. 10. Similarly, as far as possible, they shall be offered every facility needed to carry out their duties. The master shall give them access to the means of communication needed for the discharge of their duties, to documents directly concerned with the vessel's fishing activities, including in particular the logbook and the navigation log, and to those parts of the vessel necessary to facilitate the exercise of their tasks as observer. 11. While on board, observers shall: 11.1. take all appropriate steps to ensure that the conditions of their boarding and presence on the vessel neither interrupt nor hamper fishing operations; 11.2. respect the material and equipment on board and the confidentiality of all documents belonging to the vessel. 12. At the end of the observation period and before leaving the vessel, observers shall draw up an activity report to be transmitted to the competent authorities of Seychelles, with a copy to the European Commission, which shall be signed by the observer. A copy of the report shall be handed to the master when the observer leaves the vessel. 13. Shipowners shall bear the cost of accommodating observers in the same conditions as the officers on the vessel. 14. The salary and social contributions of the observer shall be borne by the competent authorities of Seychelles. CHAPTER VII LANDING Tuna seiners landing in the port of Victoria shall endeavour to make their by-catches available to the authorities of Seychelles at the local market price. Furthermore, the Community tuna seiners shall participate in supplying tuna to the Seychelles cannery at the international market price. CHAPTER VIII PORT EQUIPMENT AND USE OF SUPPLIES AND SERVICES Community vessels shall endeavour to procure in Seychelles all supplies and services required for their operations. The Seychelles authorities shall lay down, in agreement with the shipowners, the conditions for using port equipment and, if necessary, supplies and services. CHAPTER IX MONITORING 1. Vessel list The European Community shall keep an up-to-date list of the vessels to which a fishing licence has been issued under this Protocol. This list shall be notified to the authorities of Seychelles responsible for fisheries inspection as soon as it is drawn up and each time it is updated. 2. Vessels Monitoring System Community vessels shall be monitored, inter alia, by vessel monitoring systems, without discrimination, in accordance with the provisions set out in Appendix 4. 3. Entering and leaving Seychelles waters: 3.1. Community vessels shall notify the competent authorities of Seychelles at least (three) hours in advance of their intention to enter or leave Seychelles waters and every three days during their fishing activities in Seychelles waters of their catches during this period. 3.2. When notifying entry/leaving, vessels shall also communicate their position at the time of communication and the volume and species in catches kept on board. These communications shall be made in the format set out in Appendix 5, by fax or e-mail, to the addresses provided therein. However, the competent authorities of Seychelles may exempt surface long liners not fitted with the appropriate communication equipment from this obligation by authorising communication by radio. 3.3. Community fishing vessels found to be fishing without having informed the competent authorities of Seychelles shall be deemed as vessels without a licence. The sanctions referred to in Chapter X, point 1 shall be applicable in such cases. 4. Control procedures 4.1. Masters of Community fishing vessels engaged in fishing activities in Seychelles waters shall cooperate with any Seychelles official carrying out the inspection and control of fishing activities. 4.2. These officials shall not remain on board for longer than is necessary for the discharge of their duties. 4.3. Once an inspection has been completed, a copy of the inspection report shall be given to the master of the vessel. 5. Transhipment 5.1. All Community vessels wishing to tranship catches in Seychelles waters shall do so within Seychelles ports. 5.2. The owners of such vessels must notify the following information to the competent authority of Seychelles at least 24 hours in advance:  the names of the transhipping fishing vessels,  the names of the cargo vessels,  the tonnage by species to be transhipped,  the day of transhipment. 5.3. Transhipment shall be considered as an exit from Seychelles waters. Vessels must therefore submit their catch declarations to the competent authorities of Seychelles. 5.4. Any transhipment of catches not covered above shall be prohibited in Seychelles waters. Any person infringing this provision shall be liable to the penalties provided for by Seychelles law. 5.5. Masters of Community fishing vessels engaged in landing or transhipment operations in a port of Seychelles shall allow and facilitate the inspection of such operations by Seychelles inspectors. Once the inspection has been completed, a certificate shall be issued to the master of the vessel. CHAPTER X ENFORCEMENT 1. Sanctions Failure to observe any one of the above rules, the management and conservation of living resources measures or Seychelles legislation may be penalised by suspension, revocation or non-renewal of the vessel's fishing licence. The flag Member State and the European Commission shall immediately be fully informed of any suspension or revocation and of all relevant facts related thereto. During the period of the suspension of a licence or during the remaining period of the validity of a licence which has been revoked, the European Commission may request another licence which would have otherwise have been applicable, for a vessel from another ship-owner, in accordance with the procedure set out in section 1.11 of Chapter I. 2. Arrest of fishing vessels The Seychelles authorities shall inform the European Commission delegation responsible for Seychelles and the flag State, within 48 hours, of the arrest of any fishing vessel flying the flag of a Member State of the Community fishing under the Agreement in Seychelles fishing zone and shall transmit a brief report of the circumstances and reasons leading to such arrest. The delegation and the flag State shall be kept informed of any proceedings initiated and penalties imposed. Appendix 1 APPLICATION FOR A FOREIGN FISHING VESSEL LICENCE Name of applicant: ¦ Address of applicant: ¦ Name and address of charterer of vessel if different from above: ¦ Name and address of other legal representative in Seychelles: ¦ Name and address of master of vessel: ¦ Name of vessel: ¦ Type of vessel: ¦ Length and registered net tonnage of vessel: ¦ Engine type, horse power and gross registered tonnage: ¦ Port and country of registry: ¦ Registration number: ¦ Fishing vessel external identification: ¦ Radio call sign/signal letters: ¦ Frequency: ¦ Particulars of equipment: ¦ Number and nationality of crew: ¦ Proposed fishing area and species of fish: ¦ ¦ ¦ Description of fishing operations, joint ventures and other contractual arrangements: ¦ ¦ I certify that the above particulars are correct. Date: ¦ Signature: ¦ Appendix 2 STATEMENT OF CATCH FOR TUNA SEINERS Appendix 3 STATEMENT OF CATCH FOR SURFACE LONGLINERS Appendix 4 Provisions establishing the method to be used for the transmission of data relating to satellite monitoring of the position of ec vessels fishing under the ec/seychelles fishery agreement As the Republic of Seychelles has introduced a vessel monitoring system (VMS) applicable to all foreign vessels fishing in Seychelles waters, on a non-discriminatory basis, and has extended VMS surveillance to its own national fleet of the same category, and Considering that EC fishing vessels are already subject to satellite tracking under Community legislation since January 2000, It is recommended that the flag States and the authorities of the Republic of Seychelles implement satellite monitoring of Community vessels fishing under the Agreement between the European Community and the Republic of Seychelles on fishing off Seychelles in accordance with the following conditions: 1. For the purposes of satellite monitoring, the Seychelles authorities shall communicate to the Fisheries Monitoring Centres (FMCs) of the flag States the co-ordinates (latitudes and longitudes) of the Seychelles waters. The Seychelles authorities will transmit this information in electronic format, expressed in degrees decimal in the Wgs-84 system datum. 2. The Seychelles authorities and the national FMCs will exchange information on their respective electronic addresses in X.25 format or, where appropriate, another secure communication protocol and on the specifications to be used in their respective FMCs in accordance with the conditions established in points 4 and 6. This information will include, as far as possible, the names, the telephone, and fax numbers and the electronic addresses (Internet), which can be used for the general communications between the FMCs. 3. The position of the vessels will be determined with a margin of error of less than 500 metres and with a confidence interval of 99 %. 4. When a vessel fishing under the Agreement between the European Community and the Republic of Seychelles on fishing off Seychelles and subject to satellite tracking under Community legislation enters into Seychelles waters, subsequent position reports shall be communicated by the FMC of the flag State to the Monitoring Centre of Seychelles automatically, in real time, at least every hour (frequency). These messages are identified as Position Reports. 5. The messages referred to in item 4 shall be transmitted electronically in X.25 format, or other secure communication protocols subject to prior agreement between the relevant FMCs. All messages will be communicated automatically, in real time, in accordance with the definitions given in Attachment 1. It is prohibited for a vessel to switch off its satellite tracking device when operating in Seychelles waters. 6. In the event of a technical problem or malfunction of the satellite monitoring device installed on board the fishing vessel, the master of that vessel shall communicate in good time by fax or e mail to the FMC of the flag State concerned the information specified in item 4. At least one Global Position Report every four hours shall be sufficient under such circumstances as long as the vessel stays in Seychelles waters. This Global Position Report will include the hourly positions as registered by the master of that vessel during those four hours. The FMC of the flag State or the vessel itself shall forward these messages to the Seychelles Monitoring Centre without delay. In case of necessity or doubts, the Seychelles Fishing Authority (SFA) could ask a specific vessel to transmit the Position Report on an hourly basis. Defective equipment shall be repaired or replaced as soon as the vessel concludes its fishing trip or within a month at most. After this period, a new fishing trip may not begin until the equipment has been repaired or replaced. 7. The Vessel Monitoring System hardware and software components shall be temper proof, i.e. shall not permit the input or output of false positions and must not be capable of being manually over-ridden. The system shall be fully automatic and operational at all times regardless of environmental conditions. It shall be prohibited to destroy, damage, render inoperative or otherwise interfere with the satellite tracking device. In particular, the master shall ensure that:  data are not altered in any way,  the antenna or the antennas connected to the satellite tracking devices are not obstructed in any way, and  the power supply of the satellite tracking devices is not interrupted in any way. Any breach of the abovementioned obligations may render the master liable under the laws and regulations of Seychelles, provided that the vessel is operating in Seychelles waters. 8. The FMCs of the flag States shall monitor the tracking of their vessels when the latter are in Seychelles waters, at one-hour intervals. If the tracking of the vessels is not carried out under the conditions envisaged, the Seychelles Monitoring Centre shall be informed immediately and the procedure provided for in item 6 will be applicable. 9. Relevant FMCs and the Seychelles Monitoring Centre shall cooperate to ensure the implementation of these provisions. If the Seychelles Monitoring Centre establishes that the flag State is not transmitting the data in conformity with item 4 above, the other party shall be notified immediately. Upon receipt of notification, the latter shall respond within 24 hours by informing the Seychelles Monitoring Centre of the reasons for non transmission and stating a reasonable deadline for complying with these provisions. In case of failure to comply within this deadline, the two parties will settle such problems in writing or as provided for by point 13 of these provisions. 10. Monitoring data transmitted in accordance with these provisions shall be used exclusively for control, management, monitoring and enforcement by the Seychelles authorities of the Community fleet fishing under the Agreement between the European Community and the Republic of Seychelles on fishing off Seychelles. These data cannot be communicated to other parties under any circumstances, except with the written consent of the flag State concerned, on a case by case basis, or by an order of the Court in Seychelles. 11. It is agreed that, at the request of either party, there will be an exchange of information on the equipment used for satellite tracking, in order to ensure that this equipment is fully compatible with the requirements of the other party for the purposes of these provisions. 12. The Parties agree to review these provisions as and when appropriate, including all cases of malfunctioning or anomalies related to individual vessels. All such cases will have to be notified by the SFA to the EC flag Member States at least 15 days before the review meeting. 13. Any dispute concerning the interpretation or the application of these provisions shall be subject to consultation between the Parties within the framework of the Joint Committee provided for in Article 7 of the Agreement between the European Community and the Republic of Seychelles on fishing off Seychelles. 14. These provisions shall enter into force on 18 January 2005. Attachment 1 Communication of VMS messages to Seychelles Position report Piece of data Code Mandatory/Optional Comments Start record SR M System detail; indicates start of record Address AD M Message detail; destination Party Alfa-3 ISO country code From FR M Message detail; the transmitting Party Alfa-3 ISO country code Type of message TM M Message detail; message type, POS Radio call sign RC M Vessel detail; international radio call sign of the vessel Internal Reference Number IR O Vessel detail; Unique Party vessel number as Alfa-3 ISO flag country code followed by number External Registration Number XR O Vessel detail; the side number of the vessel Latitude LA M Position detail; position of the vessel in degrees and minutes N/S DDMM (WGS-84) Longitude LO M Position detail; position of the vessel in degrees and minutes E/W DDDMM (Wgs-84) Speed SP M Position detail; vessel speed in tenths of knots Course CO M Position detail; vessel course in 360 o scale Date DA M Position detail; UTC date of position (YYYYMMDD) Time TI M Position detail; UTC time of position (HHMM) End of record ER M System detail; indicates end of record Character set: ISO 8 859,1 A data transfer is structured in the following way:  a double oblique bar (//) and a code mark the beginning of the transmission,  a simple oblique bar (/) marks a separation between the code and the piece of data. The optional data has to be inserted between the beginning and the end of the recording. Appendix 5 COMMUNICATION FORMAT REPORTS 1. Entry report format (within three hours before the event) (Content) (Transmission) Addressee SFA Action code IN Vessel name International radio call sign Position of entry Date and hour (UTC) of entry Quantity (Mt) of fish on board Yellowfin (Mt) Bigeye tuna (Mt) Skipjack (Mt) Others (specify) (Mt) 2. Exit report format (within 3 hours before the event) (Content) (Transmission) Addressee SFA Action code OUT Vessel name International radio call sign Position of entry Date and hour (UTC) of exit Quantity (Mt) of fish on board Yellowfin (Mt) Bigeye tuna (Mt) Skipjack (Mt) Others (specify) (Mt) 3. Weekly catch report format (every three days when the vessel is operating in seychelles waters) (Content) (Transmission) Addressee SFA Action code WCRT Vessel name International radio call sign Quantity (Mt) of fish on board Yellowfin (Mt) Bigeye tuna (Mt) Skipjack (Mt) Others (specify) (Mt) Number of sets made since last report All reports shall be transmitted to the competent authority at: Fax (248) 22 59 57 E-mail fmcsc@sfa.sc Seychelles Fishing Authority, P.O. Box 449, Fishing Port, MahÃ ©, Seychelles